Filed 3/12/15 Bryan S. v. Super. Ct. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE



BRYAN S.,                                                            No. B261955

         Petitioner,                                                 (Los Angeles County Super. Ct.
                                                                      No. BF052057)
         v.

THE SUPERIOR COURT OF LOS
ANGELES COUNTY,

         Respondent;

H.S.,

         Real Parties in Interest.



         ORIGINAL PROCEEDINGS; petition for writ of mandate. Michelle Williams,
Judge. Writ denied as moot.
         Irell & Manella, Joshua C. Lee, Stephen A. Rossi; Public Counsel, Nickole G.
Miller, for Petitioner.
         No appearance for Respondent.
         No appearance for Real Party in Interest.
                                        _________________________
          On December 10, 2014, petitioner Bryan S. filed a request for a child custody
order in family court, asking that his mother, H.S., be given sole legal and physical
custody over him. At the same time, he filed a request for an order making the factual
findings necessary to establish his eligibility for Special Immigrant Juvenile Status
(“SIJS”). He submitted declarations from himself and his mother stating that his parents
separated soon after he was born and that his father has never provided for his care.
Bryan cannot recall the last time he saw his father. After arriving in the United States in
September 2013, Bryan spoke to his father once by telephone and his father told him he
would never see him again.
          On February 10, 2015, the family court denied Bryan’s requests. Bryan filed a
petition for writ of mandate on February 17, 2015, seeking immediate relief because he
would reach the age of majority in less than two weeks, on February 28, 2015. We issued
a notice, pursuant to Palma v. U.S. Industrial Fasteners, Inc. (1984) 36 Cal.3d 171, 180,
indicating that we believed Bryan was entitled to relief and notifying the family court that
it could avoid issuance of a peremptory writ by vacating its prior order and entering a
new and different order granting relief (the “Palma notice”). By letter dated February 23,
2015, the family court notified us that it would not comply with the Palma notice. On the
same day, the family court issued an order after a hearing stating its reasons for denying
relief.
          Because Bryan was to turn 18 years of age within a week, the matter likely would
have been moot by the time this court issued a ruling. We therefore issued an injunction
on February 24, 2015, pursuant to our inherent authority to issue injunctive orders “‘to
preserve the status quo, the effectiveness of the judgment subsequently to be entered, or
otherwise in aid of [our] jurisdiction.’” (People ex re. S.F. Bay etc. Com. v. Town of
Emeryville (1968) 69 Cal.2d 533, 539, italics omitted.) By that injunction, the family
court was directed to vacate its February 10, 2015 and February 23, 2015 orders denying
relief, and enter a new and different order granting Bryan’s requests. The family court
complied on February 25, 2015 by issuing an order granting sole custody of Bryan to his

                                               2
mother and making SIJS findings. Because the requested relief has been granted, and
because Bryan has since turned 18 years of age, we now deny the petition for writ of
mandate as moot.




             KRIEGLER, J.


We concur:




             TURNER, P. J.




             GOODMAN, J.*




      * Judge of the Los Angeles County Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.

                                            3